J-S06015-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    AUDRETTE WILLIAMS                          :
                                               :
                       Appellant               :   No. 1662 EDA 2020

         Appeal from the Judgment of Sentence Entered June 29, 2018
                In the Court of Common Pleas of Bucks County
             Criminal Division at No(s): CP-09-CR-0002483-2017


BEFORE:      PANELLA, P.J., NICHOLS, J., and PELLEGRINI, J.*

MEMORANDUM BY PANELLA, P.J.:                            FILED: APRIL 9, 2021

        Audrette Williams appeals from the judgment of sentence that was

entered by the Bucks County Court of Common Pleas on June 29, 2018.

Following a bench trial, Williams was convicted of possession with intent to

deliver a controlled substance, possession of a firearm prohibited, and

firearms not to be carried without a license.1 He was sentenced to an

aggregate term of seven to fifteen years’ imprisonment. We affirm.

        On December 20, 2016, Officer Jason Reilly responded to calls regarding

shots fired in the area of a residence at 1813 Foster Avenue Circle, Bristol

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1 Appellant was charged with additional offenses at a separate docket not at
issue in this appeal.
J-S06015-21


Township, Bucks County, including one call from the occupant of the

residence, Lindora Wise. See N.T., 2/12/2018, at 11, 14. After arriving at the

residence, Wise directed Officer Reilly to the master bedroom, where he

observed a hole in the screen of the window and a bullet embedded on a

pillow. See id. at 15. Officer Reilly advised the on-site supervisor, Sergeant

Thomas Gaffney about his observations.

      Around the same time, a call had come in regarding a domestic

disturbance at the Quality Inn in Bristol Township. Several officers responded

to the hotel, and requested Sergeant Gaffney to respond as well. See id. at

20-21. Sergeant Gaffney assigned Officer Paul Shallcross, who was also on

scene at the residence, to respond while he finished at the residence. See id.

at 39-40. Upon arriving, Officer Shallcross learned from the clerk who made

the call that a female wearing a white coat and a male had been arguing; the

female subsequently left out the back door. See id. at 40. After stepping

outside, Officer Shallcross observed a silver Toyota Solara and the driver,

Emonee Peterson, wearing a white coat. See id. at 42. While Officer Shallcross

was speaking with Peterson, Williams drove up in a black Nissan Sentra and

Peterson stated, “That’s him.” See id. at 49.

      When Sergeant Gaffney arrived at the hotel, he observed a very angry

and upset young woman, a small silver car, a black Nissan, and Williams in

the back seat of a police car. See id. at 22-23. Sergeant Gaffney determined

that Tiarra Giovannetti owned the black Nissan and the vehicle was registered


                                    -2-
J-S06015-21


to her as an occupant at the hotel. See id. at 25-26. He obtained consent to

search the car, where he found a significant amount of loose and bundled

heroin in the center console and a firearm in the trunk. See id. at 26-33.

      Video camera footage obtained from the area around Ms. Wise’s

residence, pieced together an interaction between a dark sedan and a light-

colored car around the time the bullet invaded Ms. Wise’s home. The video

footage, which was shown to the trial court, includes an instance which the

testifying officer described as a visible muzzle flash from a pistol from the dark

sedan to the light-colored car. See id. at 71-72.

      After he was taken into custody, Williams was transported to the police

station where he discussed potential cooperation with the police and stated

that he obtained his heroin from sources in Philadelphia and New Jersey, and

how he could obtain raw heroin. See id. at 75-76. He also stated he had

bought the firearm earlier in the day. See id. at 76.

      Bucks County Detective Iran Millan, testifying as an expert in narcotics

trafficking, stated the amount, value, and packaging of the heroin was

indicative of an intent to distribute. See id. at 88-89. The amount of cash

found, the gun, and Williams’s statement to police regarding “raw” heroin,

also led him to believe that Williams possessed the drugs with an intent to

distribute. See id. at 89-90.

      The Commonwealth entered a stipulated report showing that the

projectile recovered from 1813 Foster Avenue Circle matched the firearm


                                      -3-
J-S06015-21


recovered from the trunk at the hotel. See id. at 102. Williams did not have

a permit to carry a firearm and was not permitted to possess a firearm due to

three prior felony convictions. See id. at 102-103. Trajectory tracing of the

bullet was consistent with the location of the muzzle flash in the video. See

id. at 105-106.

      On appeal, Williams asserts he should receive a new trial because

inadmissible hearsay identifying him as a likely perpetrator of the crime was

introduced at trial. Specifically, Williams takes issue with the court allowing

Officer Shallcross to bring in Peterson’s statement of “[t]hat’s him” during his

testimony.

      When considering the admission of evidence, our standard of review is

very narrow. Our review of a trial court’s evidentiary ruling is limited to

determining    whether     the   trial   court     abused       its   discretion.   See

Commonwealth v. Dengler, 890 A.2d 372, 379 (Pa. 2005). “An abuse of

discretion may not be found merely because an appellate court might have

reached   a   different   conclusion,    but     requires   a    result   of   manifest

unreasonableness, or partiality, prejudice, bias, or ill-will, or such lack of

support so as to be clearly erroneous.” Id. (citation omitted). Finally, “[t]o

constitute reversible error, an evidentiary ruling must not only be erroneous

but also harmful or prejudicial to the complaining party.” Commonwealth v.

Lopez, 57 A.3d 74, 81 (Pa. Super. 2012) (citation omitted).




                                         -4-
J-S06015-21


      Williams claims the trial court erred in permitting Officer Shallcross to

testify regarding Peterson’s statement because it was hearsay. Defense

counsel objected on hearsay grounds, but the trial court overruled the

objection, allowing the testimony for “notice”. See N.T., 2/12/2018, at 49.

      Hearsay is an out-of-court statement offered to prove the truth of
      the matter asserted in the statement. The rule against admitting
      hearsay evidence stems from its presumed unreliability, because
      the declarant cannot be challenged regarding the accuracy of the
      statement. But it is well established that certain out-of-court
      statements offered to explain the course of police conduct are
      admissible because they are offered not for the truth of the
      matters asserted but rather to show the information upon which
      police acted. The trial court, in exercising discretion over the
      admission of such statements, must balance the prosecution's
      need for the statements against any prejudice arising therefrom.

Commonwealth v. Chmiel, 889 A.2d 501, 532-33 (Pa. 2005) (internal

citations omitted).

      Williams avers that the sole purpose for the presentation of the

testimony was to identify him as the perpetrator of a crime.

      Our Supreme Court has previously noted the need for weighing the

dangers of hearsay testimony against the need for evidence to explain why

police pursued a given course of action, and found that this balancing process

lies in the sound discretion of the trial court, which will be upheld on appeal

unless there has been an abuse of discretion. See Commonwealth v. Palsa,

555 A.2d 808, 811 (Pa. 1989).

      A review of the testimony reveals that Officer Shallcross testified to

Peterson’s out of court identification of Williams at the hotel. He then


                                     -5-
J-S06015-21


recounted the steps taken in the investigation and the information that

accumulated afterwards.

      Importantly, Peterson’s out of court statement did not directly implicate

Williams in the crimes which form the basis of this appeal. While the

identification led police to stop Williams, it did not tend to prove that Williams

possessed either the heroin or the firearm. Instead, the nature of the

testimony was precisely the type of evidence admissible as course of conduct

testimony because it provided a complete picture of the investigation and did

not go beyond what was reasonably necessary to explain this conduct. In fact,

the Commonwealth attempted to admit other statements made by Peterson

at the same time as the above statement as an excited utterance, and after

an extensive review, the trial court denied the request. See N.T., 2/12/2018

Transcript, at 44-49, 94-98, 110-115.

      Officer Shallcross’s testimony regarding the course of the investigation

was properly admitted. We therefore find Williams’s claim is meritless.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/9/21



                                      -6-